        Case 2:20-cv-01002-BWA-JVM Document 80 Filed 08/06/20 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA


 ROBERT BOURGEOIS, II                                                            CIVIL ACTION

 VERSUS                                                                          NO. 20-1002

 HUNTINGTON INGALLS                                                              SECTION M (1)
 INC., ET AL.


                                             ORDER & REASONS

         On July 29, 2020, plaintiff Robert Bourgeois, II filed a motion to remand this matter to

the Civil District Court for the Parish of Orleans, State of Louisiana (“CDC”).1 The motion was

set for submission on August 13, 2020.2 Local Rule 7.5 of the United States District Court for

the Eastern District of Louisiana requires that a memorandum in opposition to a motion be filed

no later than eight days before the noticed submission date, which in this case was August 5,

2020. No defendant, each of which is represented by counsel, has filed a memorandum in

opposition to Bourgeois’s motion.

         Accordingly, because the motion to remand is unopposed, and it appearing to the Court

that the motion has merit,3


         1
            R. Doc. 75.
         2
            R. Doc. 75-2.
          3
            Defendants Huntington Ingalls Inc. and Albert L. Bossier, Jr. (collectively, “Avondale”) removed this
action under the federal officer removal statute, 28 U.S.C. § 1442(a)(1), with that statute acting as the predicate for
federal question subject-matter jurisdiction over a case otherwise containing only state-law claims. R. Doc. 1.
Bourgeois settled his claims against Avondale, and Avondale has been dismissed as a defendant. R. Doc. 77.
Section 1367(a) empowers a federal district court to hear in a civil action state-law claims that are related to an
accompanying federal claim over which the court has original jurisdiction. 28 U.S.C. § 1367(a). However, §
1367(c)(3) permits a federal district court to decline to exercise supplemental jurisdiction over a state-law claim if
the district court has dismissed all claims over which it has original jurisdiction. Id. § 1367(c)(3). In determining
whether to retain jurisdiction over pendent state-law claims, the court should consider the four statutory factors set
out in § 1367(c) and the common-law factors of judicial economy, convenience, fairness, and comity, with no single
factor being dispositive. Enochs v. Lampasas Cty., 641 F.3d 155, 159 (5th Cir. 2011). As a general rule, the court
should dismiss state claims when the federal claims to which they are pendent are dismissed. Id. at 161 (citing, inter
alia, Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 351 (1988)). “[B]ut this rule is neither mandatory nor
absolute; no single factor is dispositive, and [the Fifth Circuit] review[s] the district court’s decision in light of the
       Case 2:20-cv-01002-BWA-JVM Document 80 Filed 08/06/20 Page 2 of 2




        IT IS ORDERED that Bourgoeis’s motion to remand (R. Doc. 75) is GRANTED, and

this matter is REMANDED to the CDC.


        New Orleans, Louisiana, this 6th day of August, 2020.




                                                             ________________________________
                                                             BARRY W. ASHE
                                                             UNITED STATES DISTRICT JUDGE




specific circumstances of the case at bar.” Brookshire Bros. Holding, Inc. v. Dayco Prods., Inc., 554 F.3d 595, 602
(5th Cir. 2009). This case was removed almost one year after it was filed in CDC, where the parties had engaged in
discovery and motion practice. By contrast, the litigation before this Court has largely been confined to federal
procedural matters. Because this case now contains only state-law claims, the Court declines to exercise its
discretion to retain it.




                                                        2
